Exhibit 10.1

SIXTH AMENDMENT TO CREDIT AGREEMENT


THIS SIXTH AMENDMENT TO CREDIT AGREEMENT is entered into as of August 31, 2015
among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation ("Borrower"), WELLS
FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent and as a Lender, and
BANK OF AMERICA, N.A., as a Lender.

RECITALS

Borrower, Administrative Agent and Lenders are parties to that certain Credit
Agreement dated June 15, 2010 (as previously amended, the "Credit Agreement")
and desire to amend the Credit Agreement in the manner set forth below.  All
capitalized terms used herein and not otherwise defined herein shall have the
meaning attributed to them in the Credit Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Borrower, Administrative Agent and Lenders hereby
agree as follows:

1.Section 1.1.    The defined term “Maturity Date” in Section 1.1 of the Credit
Agreement is amended in its entirety to read as follows:

“Maturity Date” means July 1, 2020.

2.Ratification.    Except as otherwise provided in this Sixth Amendment, all of
the provisions of the Credit Agreement are hereby ratified and confirmed and
shall remain in full force and effect.

3.One Agreement.    The Credit Agreement, as modified by the provisions of this
Sixth Amendment, shall be construed as one agreement.

4.Effective Date.   This Sixth Amendment shall be effective as of the date first
written above upon the execution and delivery by the parties of this Sixth
Amendment and the Guarantor’s execution and delivery of the Consent and
Acknowledgement set forth below.

5.Counterparts.    This Sixth Amendment may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page of this Sixth
Amendment by fax or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Sixth Amendment.

[Signature Page Follows]




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Sixth Amendment to Credit Agreement has been duly
executed and delivered as of the date first written above.


BORROWER:

COLUMBIA SPORTSWEAR COMPANY



By: /s/ THOMAS B. CUSICK
Title: Chief Financial Officer

 

ADMINISTRATIVE AGENT and LENDER:

WELLS FARGO BANK, NATIONAL ASSOCIATION



By: /s/ JAMES L. FRANZEN
          James L. Franzen,
          Senior Vice President

 

LENDER:

BANK OF AMERICA, N.A.



By: /s/ MARGARET M. WILLER
          Margaret M. Willer,
          Senior Vice President

 

 




--------------------------------------------------------------------------------

CONSENT AND ACKNOWLEDGMENT OF GUARANTOR


Columbia Sportswear USA Corporation hereby (a) acknowledges receipt of a copy of
the foregoing Sixth Amendment to Credit Agreement and consents to the
modification of the Credit Agreement contained therein, (b)  reaffirms its
obligations and waivers under its Continuing Guaranty dated as of June 15, 2010
and (c) acknowledges that its obligations under its Continuing Guaranty are
legal, valid and binding obligations enforceable in accordance with their terms
and that it has no defense, offset, claim or counterclaim with respect to any of
its obligations thereunder.

IN WITNESS WHEREOF, Columbia Sportswear USA Corporation has duly executed and
delivered this Consent and Acknowledgment as of August 31, 2015.

 

GUARANTOR:

COLUMBIA SPORTSWEAR USA CORPORATION



By: /s/ THOMAS B. CUSICK
Title: Chief Financial Officer

 

 